UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                  v.                                No. 02-4483
KARLTON EMMANUEL HAMMOND,
            Defendant-Appellant.
                                        
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
               Frank W. Bullock, Jr., District Judge.
                            (CR-01-306)

                       Submitted: October 16, 2002

                       Decided: October 25, 2002

 Before WIDENER, WILLIAMS, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                               COUNSEL

Louis C. Allen, III, Federal Public Defender, Eric D. Placke, Assistant
Federal Public Defender, Greensboro, North Carolina, for Appellant.
Anna Mills Wagoner, United States Attorney, Michael F. Joseph,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.
2                    UNITED STATES v. HAMMOND
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Karlton Emmanuel Hammond pled guilty to one count of posses-
sion of a firearm by a convicted felon. The district court sentenced
him to a term of 270 months imprisonment. Hammond appeals his
sentence, contending that the district court erred in finding that he
possessed a firearm in connection with a crime of violence pursuant
to USSG § 4B1.4(b)(3)(A). U.S. Sentencing Guidelines Manual
§ 4B1.4(b)(3)(A) (2001). Hammond specifically insists that the evi-
dence presented at sentencing was insufficient to support a finding
that he in fact committed a crime of violence.

   We have thoroughly reviewed the record and conclude that the dis-
trict court’s finding that Hammond committed felony assault with a
deadly weapon on a government official was not clearly erroneous.
United States v. Blake, 81 F.3d 498, 503 (4th Cir. 1996). Likewise,
we reject Hammond’s claim that the district court erred in declining
to award him a three-level reduction for acceptance of responsibility.
See United States v. Holt, 79 F.3d 14, 17 (4th Cir. 1996); United
States v. Falesbork, 5 F.3d 715, 721-22 (4th Cir. 1993).

   We accordingly affirm Hammond’s sentence. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                         AFFIRMED